                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


TRUSTEES OF PIPEFITTERS LOCAL 636 DEFINED
BENEFIT PENSION FUND, et al,
                                      Case No. 3:20-cv-13222
         Plaintiffs,                  Hon. Robert H. Cleland
                                      Mag. Judge R. Steven Whalen
-vs-

MARBLE MECHANICAL, LLC, a Michigan
corporation; and MARY MARBLE, individually,

            Defendants.

AsherKelly, PLLC
DAVID J. SELWOCKI (P51375)
MELISSA M. KELM (P81739)
BRETT A. BORDER (P65534)
Attorneys for Plaintiffs
25800 Northwestern Highway, Suite 1100
Southfield, MI 48075
(248) 746-2759
dselwocki@asherkellylaw.com
mkelm@asherkellylaw.com
bborder@asherkellylaw.com



       ORDER GRANTING MOTION FOR ALTERNATE SERVICE

      This matter having come before the Court upon Plaintiffs’ Ex Parte Motion

for Alternate Service [Doc #5];
        IT IS HEREBY ORDERED that service of the Summons and Complaint on

Defendants Marble Mechanical, LLC and Mary Marble be allowed by alternate

service, as follows:

        A.     By mailing a copy of the Summons and Complaint and Order for
               Alternate Service upon Marble Mechanical, LLC and Mary Marble by
               FIRST CLASS mail to the address of 2080 Rhine Road, West
               Bloomfield, Michigan 48323;

        B.     By mailing a copy of the Summons and Complaint and Order for
               Alternate Service upon Marble Mechanical, LLC and Mary Marble by
               CERTIFIED MAIL to the address of 2080 Rhine Road, West
               Bloomfield, Michigan 48323; and

        C.     By posting a copy of the Summons and Complaint and Order for
               Alternate Service to the front door of Mary Marble’s address of 2080
               Rhine Road, West Bloomfield, Michigan 48323.


                                       S/Robert H. Cleland
                                       HON. ROBERT H. CLELAND
                                       United States District Court Judge
Dated: May 25, 2021


Prepared By:
David J. Selwocki (P51375)
AsherKelly, PLLC
Attorneys for Plaintiffs
25800 Northwestern Hwy., Suite 1100
Southfield, MI 48075
(248) 746-2759

W2491205.DOC




                                          2
